PAGE, Justice
(dissenting).
The court’s decision to deny relator Toni Dykhoff s claim for workers’ compensation is based on the flawed conclusion that she must show that her workplace exposed her to an increased risk of injury. Such a conclusion is not grounded in our case law, is contrary to the plain language of Minn. Stat. § 176.021, subd. 1 (2012), defies fundamental principles of fairness, and will significantly reduce employees’ ability to recover workers’ compensation benefits in the State of Minnesota for the large category of workplace injuries in which the source of the injury is unknown. Finally, the court’s decision will upset the apple cart that is our delicately balanced workers’ compensation system. For these reasons, I respectfully dissent.
I.
The Minnesota Workers’ Compensation Act was originally passed in 1913. Act of April 24, 1913, ch. 467, 1913 Minn. Laws 675. It was “designed to give workers immediate recovery for their injuries suffered while on the job, without regard to the common law’s ‘three evil sisters,’ contributory negligence, the fellow-servant rule, and assumption of risk.” Foley v. Honeywell, 488 N.W.2d 268, 271 (Minn.1992); see 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 1.03 (2012) (explaining that the assessment of liability for workers’ compensation benefits “is not a matter of assessing blame”). The Act was intended to “provid[e] a measure of security to workers injured on the job, with the burden of that expense considered a proportionate part of the expense of production.” Franke v. Fabcon, Inc., 509 N.W.2d 373, 376 (Minn.1993).
The Act provides that employers must compensate employees “in every case of personal injury or death of an employee arising out of and in the course of employment.” Minn.Stat. § 176.021, subd. 1. The employee has the burden of showing that the “arising out of’ and “in the course of’ requirements are independently satisfied. See id.; Gibberd v. Control Data Corp., 424 N.W.2d 776, 780 (Minn.1988). We have interpreted the “arising out of’ requirement as connoting a “causal connection” between the injury and the employment, and the “in the course of’ requirement as referring to the “time, place, and circumstances of the incident causing the injury.” Gibberd, 424 N.W.2d at 780.
Here, there is no dispute that Dykhoff was injured “in the course” of her *832employment because she fell while at the work premises during the work day. See Gibberd, 424 N.W.2d. at 780. The parties’ disagreement centers on whether Dykhoff suffered an injury “arising out of’ her employment. Therefore, as a threshold question, we must consider the meaning of the language “arising out of’ in Minn.Stat. § 176.021, subd. 1, to determine what Dyk-hoff must show in order to satisfy that requirement.
In determining whether an employee suffers an injury “arising out of’ employment for the purposes of a workers’ compensation claim, courts generally employ one of two doctrines: the “increased risk doctrine” or the “positional risk doctrine.” See 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 3.03-.05 (2012). Under the increased risk doctrine, an injury “arises out of’ employment if the employee shows that the injury was caused by an increased risk connected to employment. Id. § 3.03. Jurisdictions applying the increased risk doctrine differ as to whether the employee must show that the risk is unique to the employment. Id. § 3.04. In contrast, under the positional risk doctrine, an employee satisfies both the “arising out of’ and “in the course of’ requirements without regard to risk “if [the injury] would not have occurred but for the fact that the conditions and obligations of the employment placed [the employee] in the position where he or she was injured.” Id. § 3.05. The positional risk doctrine is most commonly applied to situations in which an employee is injured by some “neutral force” that is “neither personal to the [employee] nor distinctly associated with the employment.” Id.
Relying on our case law, the court applies the increased risk doctrine with respect to Dykhoffs claim, holding that the “arising out of’ requirement in Minn.Stat. § 176.021, subd. 1, can only be satisfied by a showing that Dykhoffs injury was caused by a risk connected to employment that was more severe than what she would otherwise face in a non-work setting. Applying that doctrine, the court concludes that Dykhoffs injuries are not compensa-ble because she “did not prove that her workplace exposed her to a risk of injury that was increased over what she would face in everyday life.”
But contrary to the court’s analysis, our case law does not compel application of the increased risk doctrine. In fact, on many occasions we have awarded benefits to employees without regard to any showing that the employment subjected the employee to an increased risk of injury.
For example, when an employee’s injury is the result of a “street risk,” we have generally held that the employee is entitled to workers’ compensation benefits without requiring any showing of “increased risk” connected to employment. In Bookman v. Lyle Culvert & Road Equipment Co., the employee was injured while crossing a street to mail her employer’s letters. 153 Minn. 479, 480, 190 N.W. 984, 984 (1922). We held that the injury was compensable, stating that if the employee is “engaged in his employer’s service in a duty calling him upon the street ... [the injury] arises as a matter of law out of his employment, although others so employed, or the public using the streets, are subject to such risks.” Id. at 481, 190 N.W. at 984 (emphasis added). In Locke v. County of Steele, we similarly awarded benefits to an employee who sustained an injury after falling on a sidewalk. 223 Minn. 464, 466-70, 27 N.W.2d 285, 286-88 (1947). We emphasized that the “true test” in determining whether the injury was compensable under the Act was the employee’s “presence at a place where, and during the time when, her services *833were required to be performed.” Id. at 469, 27 N.W.2d at 288 (emphasis omitted).
We have similarly permitted the award of benefits without regard to an increased risk of injury in situations in which an employee is injured while on break during the workday. In Lassila v. Sears, Roebuck & Co., we held that an employee’s injury that occurred during an unpaid lunch break in the employer’s cafeteria was compensable because the lunch break “is a period of activity instrumental to employment.” 302 Minn. 350, 350, 224 N.W.2d 519, 519 (1974). In Krause v. Swartwood, we held that the employee’s injury that occurred during a lunch break “arose out of’ the employment because it was “in following her employer’s directions” to attend the work-related lunch “that [she] sustained the injury.” 174 Minn. 147, 149, 218 N.W. 555, 556 (1928). And in Sweet v. Kolosky, we concluded that an employee’s injury — sustained when she fell on a public sidewalk while returning from an off-premises coffee break — was compensable because her departure from the premises was “necessary in order to exercise a right or privilege granted as part of the employment agreement.” 259 Minn. 253, 256, 106 N.W.2d 908, 910-11 (1960). In not one of these cases did we condition an employee’s award on the showing of an increased risk connected to employment.
When the court’s decision is viewed against this case law, the irony is palpable. How can we, on the one hand, award benefits to employees who are injured off of the work premises or during a work break without regard to an increased risk of injury and, on the other hand, deny benefits to Dykhoff — an employee who was injured within her employer’s general office during work hours while engaged in work duties she had been specifically instructed to perform? I see no justification for placing an additional burden of proof on employees when they are injured in circumstances most connected to their employment. Such an approach is inconsistent with our precedent and, as noted, defies fundamental principles of fairness.
The only reasonable explanation I can glean for this contradiction is that the court deems Dykhoff an undeserving plaintiff because she wore shoes with two-inch heels to work the day she was injured.1 Such considerations have no place in the no-fault workers’ compensation system that Minnesota has adopted. See Minn. Stat. § 176.021, subd. 1 (holding employers liable to pay compensation “in every case of personal injury ... without regard to the question of negligence”). The court tries, as did the compensation judge, to mask its true rationale by pretending there is no causal connection between Dykhoffs injury and her employment. That pretense ignores the undisputed facts in the record before us. Those facts, as found by the compensation judge and relied on by the court, do not support the conclusion that there is no causal connection between Dykhoffs injury and her employment. Nor do those facts suggest that Dykhoffs injury did not “arise out of’ her employment. What those facts do show when the correct test is applied is that her injury did arise out of her employment with Xcel. The only fact that could have remotely disqualified Dykhoff from workers’ compensation in this case is the fact that Dykhoff wore heels to work that day. And that fact can only disqualify her from *834being covered if the wrong standard is applied.
The court warns against an expansive interpretation of the “arising out of’ requirement, which it contends will convert the workers’ compensation system into “a compulsory health and accident insurance scheme by which every employer would be made liable for all injuries sustained by employees from the time of leaving for, and returning home from, work.” Gibberd, 424 N.W.2d at 784. The court’s fears are unfounded. Allowing Dykhoff to recover for her work-related injuries here will not ensure that every employee injured at work during work hours recovers under the system. That has not been the case in the past and will not be the case in the future. For example, it has always been the case that employees who, while at work, engaged in horseplay, frolic, or other activity not associated with their work responsibilities are not entitled to collect workers’ compensation benefits. Kerpen v. Bill Boyer Ford, Inc., 305 Minn. 47, 48, 232 N.W.2d 21, 22 (1975) (denying compensation to used-car salesman injured by coworker’s “amateur chiropractic” massage); Cunning v. City of Hopkins, 258 Minn. 306, 317-21, 103 N.W.2d 876, 884-86 (1960) (awarding benefits to an employee injured while engaging in “horseplay,” but narrowing eligibility to employees whose injury resulted from horseplay that was part of the working environment, the hazard of which could be reasonably anticipated by the employer); Kaselnak v. Fruit Dispatch, 205 Minn. 198, 200, 285 N.W. 482, 483 (1939) (denying compensation to employee who “departed from the course and scope of his employment and voluntarily engaged upon a course of conduct and incurred risks which cannot reasonably be said to have been contemplated in the employment”); Kayser v. Carson Pirie Scott & Co., 203 Minn. 578, 581, 282 N.W. 801, 803 (1938) (“[W]hen the employe[e] is engaged solely in the furtherance of his own personal mission or a frolic, he is not acting in the course of his employment and must himself bear the attendant risks of his personal venture.”).
Sadly, in the process of denying benefits to this employee, the court overturns nearly 96 years of precedent in a way that will burden employees, employers, and the workers’ compensation system as a whole. Increased tort litigation will force employees to incur “excessive legal charges which might otherwise severely deplete funds badly needed by the employee and his or her dependents.” Kahn v. State, Univ. of Minn., 327 N.W.2d 21, 24 (Minn.1982). Those added costs will also be borne by employees. The citizens of this state will bear costs when the “disabled victims of industry” are thrown on “private charity or public relief.” Kline v. Berg Drywall, Inc., 685 N.W.2d 12, 21 (Minn.2004) (citation omitted). At the same, employers will be exposed to tort liability in the form of “negligence suits likely to produce large verdicts,” Foley, 488 N.W.2d at 271, when injured employees who would have otherwise been precluded from bringing a tort action for damages against their employer seek damages in court. Stringer v. Minn. Vikings Football Club, LLC, 705 N.W.2d 746, 754 (Minn.2005). Thus, by its decision in this case, the court insures that the Legislature’s intent “to assure the quick and efficient delivery of indemnity and medical benefits to injured workers at a reasonable cost to employers” subject to the act is frustrated. Minn.Stat. § 176.001 (2012).
In my view, we should apply the positional risk doctrine to claims such as Dyk-hoff s and award benefits if the “conditions and obligations of employment placed [Dykhoff] in the position where ... she was injured.” This doctrine is consistent with the plain language of Minn.Stat. *835§ 176.021, subd. 1, and best fulfills the Act’s central purpose of providing a measure of security to workers by allowing “immediate recovery for their injuries suffered while on the job.” Foley, 488 N.W.2d at 271. In contrast, the court’s decision strips workers of security by applying a doctrine that will result in the categorical denial of workers’ compensation benefits for any injury in which the source of the harm is unknown, including unexplained falls. See 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 7.04[l][a] (2012) (explaining that, with respect to injuries in which the source of harm is unknown, “there is no way in which an award can be justified as a matter of causation theory” except by application of the but-for reasoning underlying the positional risk doctrine). The court’s narrow interpretation of the “arising out of’ requirement of Minn.Stat. § 176.021, subd. 1, cannot be squared with the underlying purposes of the Act.2
Additionally, interpreting Minn.Stat. § 176.021, subd. 1, as requiring Dykhoff to show an increased risk of injury is inconsistent with the fact that the Legislature specifically required a showing of increased risk for the limited category of occupational-disease injuries. See Minn. Stat. § 176.011, subd. 15 (2012) (defining occupational disease as a disease “arising out of and in the course of employment peculiar to the occupation in which the employee is engaged and due to causes in excess of the hazards ordinary of employment” and excluding “diseases of life to which the general public is equally exposed outside of employment”). The court violates our canons of statutory interpretation by applying this type of “increased risk” statutory language to all types of “personal injury” under Minn.Stat. § 176.021, subd. 1. See Rohmiller v. Hart, 811 N.W.2d 585, 590 (Minn.2012) (“We cannot add words or meaning to a statute that were intentionally or inadvertently omitted.”). Had the Legislature intended that this additional burden apply to all types of personal injury, it knew how to and could have easily done so.
The court rejects the positional risk test on the ground that it renders the “arising out of’ prong in Minn.Stat. § 176.021, subd. 1, superfluous. But the court is mistaken. The positional risk test gives effect to both the “arising out of’ and “in the course of’ requirements because the employee cannot recover unless she can show that the injury would not have occurred but for the “conditions and obligations” of employment. 1 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law § 3.05 (2012) (emphasis added). In other words, in addition to showing that the injury occurred within the period of employment at a place where the employee may reasonably be (the “conditions” of employment), the employee must also show that the injury occurred while the employee is engaged in an employment-related responsibility (the “obligations” of employment). See Carey v. Stadther, 300 Minn. 88, 92, 219 N.W.2d 76, 78 (1974) (“An injury arises out of the employment if it arises out of the nature, conditions, obligations or incidents of the employment; in other words, out of the employment looked at in any of its aspects.”) (emphasis added) (citation omitted). If Dykhoff can satisfy these requirements, her injury is compensable under Minn.Stat. § 176.021, subd. 1.
*836II.
Applying the positional risk test here, I would conclude that Dykhoff satisfied her burden of showing that she suffered an injury “arising out of and in the course of [her] employment” under Minn.Stat. § 176.021, subd. 1. First, as discussed, the parties do not dispute that Dykhoffs injury occurred “in the course of’ her employment because she fell during the work day while at her employer’s headquarters. Second, Dykhoff suffered an injury “arising out of’ her employment because, at the time her injury occurred, she was walking to attend a mandatory computer training session and was therefore engaged in work duties she had been specifically instructed to perform. Because Dykhoff has shown that she satisfies both the “arising out of’ and “in the course of’ requirements of Minn.Stat. § 176.021, subd. 1, her injuries are compensable.
I respectfully dissent.

. It appears that this fact was central to the compensation judge’s determination that Dyk-hoff was disqualified from receiving workers' compensation benefits as evidenced by the compensation judge’s finding that the shoes Dykhoff chose to wear were an equally plausible explanation for the fall.


. This view is supported by the fact that a majority of jurisdictions apply the positional risk doctrine to unexplained fall cases. See 1 Arthur Larson & Lex K. Larson, Larson's Workers’ Compensation Law § 7.04[l][a] (2012); see also Fetzer v. N.D. Workforce Safety & Ins., 815 N.W.2d 539, 547 (N.D.2012) (Maring, J., dissenting) (citing cases).